706 N.W.2d 730 (2005)
474 Mich. 951
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Chad Nicholas VANWAGONER, Defendant-Appellant.
Docket No. 128349, COA No. 250926.
Supreme Court of Michigan.
December 9, 2005.
On order of the Court, the application for leave to appeal the March 10, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CORRIGAN, J., would grant leave to appeal to reconsider People v. Bender, 452 Mich. 594, 551 N.W.2d 71 (1996).
MARILYN J. KELLY, J., dissents and states as follows:
Defendant's confession was properly suppressed by the trial court under People v. Bender, 452 Mich. 594, 551 N.W.2d 71 (1996).